Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Previous Rejections
Applicants' arguments, filed 06/30/22 have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
New rejections have been made in this office action that is not necessitated by claim amendments, therefore the action is non-final.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 29 recites the limitation, wherein the conductive salt includes a first conductive salt and a second conductive salt, provided that the second conductive salt is different from the first conductive salt. These limitations are not further limiting because claim 23 recites wherein the conductive salt is selected from the group consisting of sodium chloride, potassium nitrate, and potassium chloride.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-27 and 29-36 are rejected under 35 U.S.C. 103 as being unpatentable over Khawaled (US PG Pub. 2016/0310379A) in view of Khawaled (WO 2008/001388A1, ‘388 presented in IDS) in view of Pillai et al. (WO 2018/118553A1, presented in IDS) and further in view of Kim et al. (US PG pub. 2014/0255867A1).
Khawaled teaches a dental bleaching gel composition with high electrical conductivity. The composition includes a peroxide, a sodium percarbonate, a cross-linked polyacrylate polymer as a thickening agent and conductivity enhancing agents such as electrolytes, see abstract. Khawaled further teaches that in an example, the bleaching gel could include an electrical conductivity enhancing ingredient or a number of ingredients. The electrical conductivity enhancing ingredient could be electrolytes, such as for example, potassium nitrate or potassium hydroxide in different amounts or percentage. A mix of both of them could also be used to enhance conductivity of the dental bleaching gel composition. Potassium nitrate could also be used to lower the tooth sensitivity and the potassium hydroxide could be used to adjust the bleaching gel pH. Electric current could be used to accelerate destabilization of the peroxides and facilitate release of oxygen ions and oxygen radical's derivative participating among others in the process of the dental bleaching. Potassium hydroxide concentration in the dental bleach composition could be 1% to 5% by weight. And the Potassium nitrate concentration in the dental bleach composition could be 1% to 5% by weight, see [0033]. Khawaled teaches that the bleaching gel described having electrical conductivity can be activated by a low current, to become efficient enough to allow teeth whitening even with application for a short time, see [0020]. The dental bleaching gels and devices or trays can reduce the cost of dental bleaching and more and more effective in whitening or bleaching teeth, see [0021].
Khawaled does not teach use of a dental device comprising a positive and a negative electrode.
Khawaled ‘388 discloses methods for electrochemically whitening the teeth whereby a metal salt solution is applied to the teeth, followed by applying an oxidizing agent to the teeth and transmitting electrical current to the teeth so as to activate and reduce the oxidizing agent for effecting whitening of teeth, see abstract. The reference teaches that  a device is used and that the device comprises an applicator for applying a substance to the teeth, applicator having a first end and a second end, with a first electrode, preferably, positively charged, attached to first end and a second electrode, preferably, negatively charged, attached to second end, configured to transmit electrical current through applicator, and an oxidizing agent for placement within applicator, wherein the oxidizing agent undergoes activation and reduction upon transmission of the electrical current there through. The oxidizing agent used can be any of a whitening solution, whitening gel, solution or gel of or including any of : hydrogen peroxide, see abstract. Khawaled teaches use of salt solution comprising copper chloride solution, see page 3, lines 30-31. Khawaled further teaches regarding device that the device further comprises spacers on the first electrode to separate the first electrode from the teeth wherein the spacers are comprised of a biocompatible plastic material and in another embodiment, the second end is a front wall and the second electrode is negatively
charged and the second electrode further comprises a spring mechanism, see entire page 4. Khawaled teaches  use of peroxide gel, see 4, 6th paragraph. Khawaled does not teach sulfate compounds. The electrodes are configured to be connected to power source, electric current, see page 15, first paragraph. Use of distilled water is taught on page 17, 4th paragraph.
	It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have utilized the known devices for dental use comprising first and second electrode as taught by Khawaled ‘388 et al. One of ordinary skill would have been motivated to do so because Khawaled teaches that the dental bleaching gel composition can be used with devices or trays and can reduce the cost of dental bleaching and make more and more effective in whitening or bleaching teeth as discussed above and Khawaled’ 388 teaches use of dental device comprising first and second electrode used as an applicator when used with a whitening gel for bleaching purposes. 
Khawaled does not teach the exact compositions of the whitening gels comprising the claimed thickener and a surfactant.
Pillai discloses a tooth whitening device for electrochemically whitening the teeth which is used with a toothpaste or a gel. The tooth are contacted with the toothpaste and a current is flown. The toothpastes identified in the examples have been commercialized under many references (experimental part; page 18, lines 4-9). Pillai teaches that oral care composition can comprise hydrogen peroxide, carboxyvinyl polymer, xanthan gum, karaya as a thickener and cocamidopropyl betaine as a surfactant, see [0011], [0013] and [0014], [0101-0102] and [0085]. Additional ingredients such as pH modifying agents can be added, [0108] and [0109].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have utilized the known ingredients used in tooth whitening composition comprising peroxide, a thickening agent and a surfactant such as cocamidopropyl betaine into the whitening gel of Khawaled et al. One of ordinary skill would have been motivated to do so because Khawaled teaches use of a whitening gel used in the whitening gel comprising hydrogen peroxide and Pillai teaches a whitening device electrochemically used with a toothpaste or a gel comprising hydrogen peroxide, wherein the gel may comprise the known thickener and a surfactant such as carboxyvinyl polymer and betaine as a surfactant. Since Pillai teaches that additional ingredients such as pH modifying agents can be added to the tooth whitening gel, it would be within skill of an artisan to manipulate the pH of eh composition in order for it to be administered orally.
The references do not teach use of a kit.
Kim teaches a device and system for dental applications and method relating thereto, see title. Kim teaches a kit that includes a device or dental tray and whitening gel, see [0012]. The kit is provided to the end-user comprising whitening gel, strips and applicator, see [0054].
It would have been obvious to one of ordinary skill to have utilized a kit comprising tooth whitening gel and a dental device of Khawaled et al. along with a whitening gel of Pillai et al for the end-user to be used for tooth application motivated by the teachings of Kim et al. disclosing use of a kit for the end-user which comprises an applicator and a tooth whitening gel.
Applicant’s arguments are moot in view of new rejections made above not necessitated by claim amendments.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612